Sawyer, J., concurring specially :
I concur in the judgment on the grounds stated in the third point discussed in the opinion. Our statute upon the point in question seems to have been taken, with some slight difference in the arrangement of the provisions, from the statute of Alabama, construed in the case cited by Mr. Justice Sander-son, and I am of opinion that we should follow the construction put upon the provision by the Courts of that State. I also think the statements of Macomber at both precincts of Sonora inadmissible under the circumstances existing at the time of their introduction in evidence, and for the purposes offered. They were not statements of a party to this proceed- ' *401ing, but were statements made by a stranger to the proceedings, for the purpose of accomplishing a particular purpose of his own. Had he testified upon the trial, and made statements different from those made on the occasions referred to, the party against whom he was called, after laying the proper foundation, might have shown the contrary statements for the purpose of discrediting his testimony. But such was not the condition of the case. I think the Court erred in admitting the statements of Macomber at the South Precinct, and, in my judgment, the error is not obviated by the fact that statements of a contrary character, made at the North Precinct, had been introduced by the respondent.